Citation Nr: 0827062	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-19 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for low back strain with 
degenerative disc disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department o f 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in April 2006 and March 2007.  The veteran 
revoked the representation of his attorney by correspondence 
received in January 2007 and remains unrepresented at this 
time.

The Board notes that in July 2008 correspondence was received 
from the veteran without waiver of agency of original 
jurisdiction consideration.  The information provided, 
however, included duplicate copies of documents previously 
considered and statements from the veteran reiterating his 
claim.  Therefore, further development is not required prior 
to appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that a low 
back strain with degenerative disc disease was incurred as a 
result of an injury or disease during active service.




CONCLUSION OF LAW

Low back strain with degenerative disc disease was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in August 2003, June 2006, April 2007, and September 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 correspondence.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  It is 
significant to note that by VA correspondence in April 2007 
the veteran was requested to provide authorization for VA to 
obtain copies of records associated with prior workmen's 
compensation claims to substantiate his claim of an in-
service back injury, but that he responded by submitting 
duplicate copies of private medical records.  The Board finds 
that further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Pertinent Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background and Analysis

As an initial matter, the Board finds sufficient evidence has 
been received to establish the appellant's status as a combat 
veteran for VA purposes.  Service records dated in April 1967 
reveal that the veteran reported to An Thoi, Vietnam, for 
duty in Coastal Division Eleven.  In correspondence dated in 
October 2007, the veteran's former officer in charge, in 
essence, stated the veteran was entitled to a combat action 
award for his service in Vietnam.  It was noted that they had 
participated in Operation Market-Time patrolling the coast.  
Records also show a Navy Unit Commendation was awarded to the 
coastal surveillance force for their service off the coast of 
Vietnam from January 1967 to March 1968 including for 
performance while experiencing constant enemy fire.  The 
Board finds, however, that the persuasive evidence in this 
case is inconsistent with the veteran's reported description 
as to having sustained a back injury in a fifteen foot fall 
down an engine hatch in 1965 and with his statements as to 
having received subsequent treatment for a back disorder 
during active service.  

The Board notes that service medical records do not include 
any reference to complaint, treatment, diagnosis, or prior 
injury related to a back disorder and that a February 1968 
separation examination revealed a normal clinical evaluation 
of the spine.  There is no evidence of a back disorder before 
service and in September 1990, the veteran's grandmother 
stated that he had no back problems before service.  The 
veteran's assertion that a report noting left wrist pain 
after a fall down a hatch to the engine room of a "mike" 
boat was created on February 8, 1965, rather than in 1968 as 
was previously reported is credible, but the document does 
not support his contention that he also sustained a back 
injury at that time nor is it consistent with his testimony 
in September 2005 that his back injury was incurred on his 
birthday in March 1965.  

The Board finds no merit to the veteran's claim that the 
phrase dressed and taped on the February 8, 1965, service 
medical report referred to treatment for a back or rib 
injury.  There is no probative evidence demonstrating any 
treatment other than to the left wrist on that date.  The 
service medical records include numerous reports of treatment 
after February 1965 with no indication of any low back 
complaints.  Service records show that the veteran 
successfully completed a two day course in fire fighting in 
March 1965 with no indication of any physical impairment.  
The Board also finds the veteran's statements as to back 
problems due to service on swift boats in Vietnam with 
treatment during that period of service and his testimony in 
September 1990 that he sustained a back injury in an 
automobile accident during active service are inconsistent 
with the service medical evidence and are considered to be of 
no probative weight.  

Although a fellow serviceman, C.J.L., recalled in a December 
1982 statement that while they had been stationed together 
aboard the U.S.S. Tulare the veteran had fallen through the 
engine hatch of a landing craft and had complained of a sore 
back, this statement was submitted almost 17 years after the 
fact and is considered to be too remote to be of any 
probative value as to the results of that fall.  The 
statement is also inconsistent with the available service 
medical records as to the nature of the injury sustained in 
February 1965.  It is significant to note that C.J.L. 
indicated he had served aboard the U.S.S. Tulare from 1963 to 
1967, thus adding further credence to the veteran's assertion 
that the treatment for his fall down a hatch occurred in 
February 1965 rather than February 1968.  Records show the 
veteran transferred off the U.S.S. Tulare on December 7, 
1966, prior to reporting for duty in An Thoi.  

The private medical evidence of record includes a September 
1977 report indicating non-radiating low back pain that 
started two months earlier with no specific traumatic 
episode, though the veteran's job included lifting and 
bending.  It was also noted that he had experienced previous 
episodes of low back pain for the past ten years, with the 
onset after an automobile accident, and that he had been 
relatively asymptomatic until the present episode.  An 
examination revealed the veteran was in no distress and that 
his spine was straight with a very minimal amount of 
paravertebral muscle tightness.  X-rays of the lumbosacral 
spine were negative.  The diagnoses included lumbosacral 
strain.  Records also show the veteran sustained a work-
related lower back injury in February 1988 while lifting a 
35 pound box of wire.  X-rays at that time revealed marked 
narrowing at the L4-5 interspace.  The diagnoses included 
post-traumatic internal disc disruption at L3-4 and 
degenerative disc at L4-5 with a post-traumatic herniation.

The Board notes that there is no record dated prior to the 
veteran's original report to VA in February 1982 of a back 
injury during service.  That report was provided 
approximately 15 years after the claimed back injury in 
service.  He stated at that time that he had fallen through 
the hatch of a landing craft during Operation Silverlance off 
the coast of California while he served aboard the U.S.S. 
Tulare.  The veteran also testified that he had been denied 
access to VA treatment after separation from active service 
that might have documented his back disorder and that records 
of his early private medical treatment were unavailable 
because of the death of his medical care provider.

In an April 2003 statement, the veteran's private 
chiropractor noted he had been initially seen for injuries 
sustained in a rear-impact motor vehicle collision in 
March 2003.  It was also noted that the veteran reported a 
prior axial loading injury to the lower back during service 
when he fell through a hatch landing on his rear in the 
engine room below.  This opinion was reiterated in an October 
2006 statement and included reference to the veteran having 
fallen 15 feet down the hatch of his ship.  The key points 
noted included that the amount of degeneration shown was not 
consistent with normal aging and had to be the result of old 
significant trauma, that trauma to multiple levels would have 
been likely from an axial load to the lower back consistent 
with the description of the fall, that the amount of 
degeneration in the disc was consistent with a 30 to 40 year-
old trauma, and that it was more logical to conclude that 
this was a case of predisposition due to a 1968 injury 
aggravated by a 1977 injury.  As to the question of an on-
the-job injury in 1977, it was noted that the records 
reviewed indicated complaints of lower back pain with "No 
specific trauma" and the examiner stated he had never seen a 
case of degeneration of this magnitude where there was "no 
specific trauma."  

VA examination in March 2008 based upon an examination of the 
veteran and a review of his entire claims file revealed a 
diagnosis of myofascial lumbar syndrome secondary to 
degenerative changes in at least two levels in the lower 
lumbar spine.  It was noted that the veteran's description of 
landing on his buttocks when he fell through the hatch would 
lead to degenerative changes in the discs of the lumbar spine 
due to the axial compression, but that there was no entry in 
the service medical records substantiating his claim of 
falling through the hatch and landing on his buttocks.  It 
was further noted that the entry demonstrating an injury 
after falling down a hatch stated he injured his left wrist 
with no report of a lower back injury.  The examiner 
concluded that the veteran's current back disorders were less 
likely related to service and it was noted that he had 
experienced multiple back insults since service, including 
motor vehicle accidents and lifting injuries, which could 
have caused these types of changes in his spine.

Based upon the evidence of record, the Board finds a low back 
strain with degenerative disc disease was not incurred as a 
result of an injury or disease during active service.  The 
opinion of the March 2008 VA examiner, the findings of the 
February 1968 separation examination, and the September 1977 
private medical report are considered to be persuasive in 
this case.  While status as a combat veteran is demonstrated, 
the veteran's account of having sustained a back injury and 
having received treatment during active service are 
inconsistent with the available service medical records.  

The Board also finds that the September 1977 private medical 
report demonstrates the existence of a prior trauma in an 
automobile accident which was identified as the onset of the 
veteran's back pain, but that there is no credible evidence 
of an automobile accident having occurred in service.  The 
April 2003 and October 2006 opinions of the veteran's private 
chiropractor as to etiology are considered to warrant a 
lesser degree of probative weight because they are based upon 
the veteran's description of an injury in service that is 
inconsistent with the other available evidence.  Therefore, 
the Board finds entitlement to service connection for a low 
back strain with degenerative disc disease is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for low back strain with 
degenerative disc disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


